TOWNSEND, District Judge.
Certain plate glass was classified for duty under paragraph 116 of the tariff act of 1890. To this classification no objection is made. But it was also classified, under paragraph 118 of said act, as “cast polished plate glass silvered and beveled.” The importer protests against this classification, on the *150ground that, while paragraph 116 in terms covers looking-glass plates, paragraph 118 does not refer to them. The evidence shows that the glasses in question are used for making looking glasses. It is not denied that they are “cast polished plate glass,” and there is no evidence that such glasses are commercially known as “looking glass .plates.” As congress has recognized “looking glass plates” as distinct from “cast polished plate glass silvered,” and as the articles in question are clearly embraced within the latter class, the decision of the board of general appraisers is affirmed.